Order of disposition, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about April 11, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant had committed acts which, if committed by an adult, would constitute the crimes of robbery in the first, second and third degrees, attempted robbery in the first, second and third degrees, criminal possession of stolen property in the *340fifth degree, petit larceny, attempted petit larceny, and menacing in the second and third degrees, and placed him with the Division for Youth for a period not to exceed 3 years, unanimously affirmed, without costs.
When the presentment agency inadvertently failed to produce a requested 911 tape, and announced that it expected to locate the tape shortly, the court properly denied appellant’s motion to dismiss, made on the ground of appellant’s right to a speedy fact-finding hearing, since such hearing commenced (see, Matter of Paublo C., 246 AD2d 352). Instead, the court took appropriate action (see, Family Ct Act § 331.6 [1]) by proceeding with the hearing and offering to permit the complainant to be recalled for further cross-examination upon production of the tape. When appellant made no further mention of the tape, he abandoned his Rosario claim (People v Graves, 85 NY2d 1024, 1027).
The court correctly determined that there was good cause to adjourn appellant’s fact-finding hearing for four days beyond the statutory 14-day time period (Family Ct Act § 340.1 [1], [4]). The ongoing pretrial hearings had to be completed prior to the commencement of the fact-finding hearing (see, Matter of Jesus M., 255 AD2d 220; Matter of William A., 219 AD2d 494). Moreover, the circumstance that part of the delay was occasioned by pretrial proceedings involving only appellant’s corespondent does not undermine the propriety of the finding of good cause (see, Matter of Jesus M., supra). Concur — Ellerin, P. J., Nardelli, Williams and Rubin, JJ.